       Case 2:17-cv-02137-HLT-GEB Document 283 Filed 10/24/19 Page 1 of 4




                           IN THE UNITED STATES DISTRICT
                         COURT FOR THE DISTRICT OF KANSAS


CHARLES R. LUTTRELL,                          )
                                              )
Plaintiff,                                    )
                                              )       Case No. 2:17-cv-02137-HLT-GEB
v.                                            )
                                              )
JAMES K. BRANNON, M.D.,                       )
ORTHOPEDIC SCIENCES, INC.,                    )
JOINT PRESERVATION INSTITUTE                  )
OF KANSAS, LLC,                               )
                                              )
                                              )
Defendants.                                   )

                      JOINT MOTION FOR CONSENT JUDGMENT

        Plaintiff Charles Luttrell (“Luttrell”), and defendant Orthopedic Sciences, Inc.

(“OSI”), by and through their respective undersigned counsel, hereby file this Joint Motion for

Consent Judgment (the “Joint Motion”), and move to enter judgment in the form of the

proposed order attached hereto, stating as follows:

        1.     Luttrell initiated the above-captioned action upon the filing of his Complaint on

March 3, 2017 (ECF 1), and thereafter filed an Amended Complaint on December 21, 2017

(ECF 84), and thereafter filed a Second Amended Complaint on July 3, 2018 (ECF 151).

        2.     The Court granted a Motion to Dismiss, with prejudice, as to the following

claims of Luttrell in his Second Amended Complaint (ECF 191):

               a. Count III (RICO);

               b. Count IV (Civil Conspiracy);

               c. Count VI (KCPA);
      Case 2:17-cv-02137-HLT-GEB Document 283 Filed 10/24/19 Page 2 of 4




                 d. Count IX (Vicarious Liability);

                 e. Count X (Alter Ego Liability); and

                 f. Count XI (punitive damages).

          3.     Since the commencement of the action, the parties have vigorously litigated the

issues.

          4.     Under all of the circumstances, the parties have negotiated at arm’s length a

resolution of the disputes which includes, inter alia, agreement for entry of judgment by consent

in favor of the defendants and against Luttrell as to all of Luttrell’s remaining claims (e.g.,

Count I Professional Negligence, Count II Lack of Informed Consent, Count V Fraud

(subsumed by Count I and Count II), Count VII Breach of Implied Warranty of Fitness, and

Count VIII Strict Liability Failure to Warn (ECF 151)), and as more particularly described in the

form of the proposed Order attached hereto (ATTACHMENT A).

          5.     The parties request this Court enter the attached Order forthwith.

          6.     Recognizing, however, that the entry of the judgment by consent and the

attached proposed order lies within the province of the Court, the parties agree that the act of

making the request for entry of consent judgment and the filing of this Joint Motion will not be

deemed an admission or bind the parties to any findings of fact or law unless and until the Court

accepts and enters the consent judgment order.

          WHEREFORE, the parties jointly request that the Court enter an order: (i) granting

the Joint Motion; (ii) entering the attached proposed Order Granting Joint Motion for Consent

Judgment; and (iii) granting such other relief as this Court deems just and proper under the

circumstances.



                                                   2
    Case 2:17-cv-02137-HLT-GEB Document 283 Filed 10/24/19 Page 3 of 4




                                        Respectfully Submitted,

ATTORNEYS FOR DEFENDANT                        ATTORNEYS FOR PLAINTIFF
ORTHOPEDIC SCIENCES INC.                       CHARLES LUTTRELL

FOULSTON SIEFKIN, L.L.P.                       PETERSON & ASSOCIATES, P.C.

/s/ David Rogers                               /s/ Kevin T. Young
David E. Rogers, #13320                        Kevin Young            #62451
Daniel J. Buller, #25002                       801 W. 47th Street, Suite 107
drogers@foulston.com                           Kansas City, Missouri 64112
dbuller@foulston.com                           (816) 531-4440
1551 N. Waterfront Parkway, Suite 100          (816) 531-0660 (Facsimile)
Wichita, Kansas 67206-4466                     kty@petersonlawfirm.com
Phone: (316) 291-9708
Fax: (866) 347-5133
9225 Indian Creek Pkwy., Suite 600
Overland Park, Kansas 66210
 Phone: (913) 253-2179
Fax: (866) 347-961

THE HEALTH LAW PARTNERS, P.C.

/s/ Clinton Mikel
Clinton Mikel, (Pro hac vice)
Adrienne Dresevic, (Pro hac vice)
cmikel@thehlp.com
adresevic@thehlp.com
32000 Northwestern Hwy., Suite #240
Farmington Hills, MI 48334
Phone: (248) 996-8510
Fax: (248) 996-8525




                                           3
      Case 2:17-cv-02137-HLT-GEB Document 283 Filed 10/24/19 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I certify that on October 24 2019, I electronically filed the foregoing with the Clerk of the
Court by using the CM/ECF system which will send email notification of electronic filing to counsel
for all parties of record.

                                                       /s/ Kevin T. Young
                                                       Kevin Young            #62451
                                                       801 W. 47th Street, Suite 107
                                                       Kansas City, Missouri 64112
                                                       (816) 531-4440
                                                       (816) 531-0660 (Facsimile)
                                                       kty@petersonlawfirm.com




                                                  4
